Journal Entries: (i) Aug. I, 1832: libel filed, time fixed for trial, notice ordered published; (2) Aug. 28,1832: publication proved, proclamation made, motion for forfeiture and sale, evidence heard and reduced to writing; (3) Dec. 6, 1832: property forfeited, sale and notice of sale ordered.
Papers in File (1832): (1) Libel; (2) subpoena; (3) published notice, proof of publication and posting; (4) testimony of Rensalaer Brady and Lot T. Janny; (5) copy of order of sale, return, receipt.
File No. 62.